Citation Nr: 0100120	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-18 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the appellant's countable annual income exceeds the 
maximum allowable income for entitlement to death pension 
benefits.
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from April 1941 to 
December 1945; he died in October 1966.  The appellant is his 
surviving spouse. 

This matter arises from a May 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office, (RO) in Cleveland, 
Ohio, which denied the appellant's claim for death pension 
benefits.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration. 


FINDINGS OF FACT

1.  The appellant's countable income for death pension 
purposes for calendar year 1999 was $13,144.64.

2.  The maximum applicable income limitation for a surviving 
spouse with no dependents during calendar year 1999 was 
$5,884.

3.  The appellant's countable income for improved death 
pension purposes exceeds the maximum applicable income 
limitation.



CONCLUSION OF LAW

The requirements for entitlement to death pension benefits 
have not been met, as the appellant's countable income 
exceeds the maximum annual income limitation.  38 U.S.C.A. 
§§ 1541, 5312 (West 1991 & Supp. 2000); 38 C.F.R. § 3.23 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that her countable income should not 
prevent her from receiving improved death pension benefits.  
In this regard, she acknowledges that she has countable 
income from wages, Social Security benefits, and Civil 
Service benefits, but asserts that she should receive 
improved death pension benefits from VA based upon her age 
and physical infirmities.

The maximum annual rate of improved death pension benefits 
shall be the amount specified, and as increased from time to 
time under 38 U.S.C.A. § 5312.  See 38 U.S.C.A. § 1541(b); 
38 C.F.R. § 3.23(a)(5).  Effective December 1, 1998, the 
maximum applicable income limitation for a surviving spouse 
with no dependents and no entitlement to special monthly 
pension was $5,884.  As part of her application for improved 
death pension benefits submitted in May 1999, the appellant 
indicated that she had annual wages of $5,000, and that she 
received Social Security benefits of $580 monthly, as well as 
Civil Service retirement benefits of $98.72 monthly.  This 
left her with total countable income of $13,144.64.  At a 
hearing conducted at the RO in March 2000, the appellant 
indicated that she has monthly unreimbursed medical expenses 
totaling between $40 and $50.  Giving due credit for these 
expenses still leaves the appellant's countable income well 
over the maximum applicable income limitation specified 
above.  See 38 C.F.R. § 3.272(g)(2)(2000).  As the 
appellant's countable income for VA purposes exceeded the 
maximum applicable income limitation established by Congress 
for calendar year 1999, the Board finds no basis upon which 
to predicate a grant of the benefit sought in this case.

The Board acknowledges the appellant's contentions that she 
feels she should be entitled to death pension benefits due to 
her age and her health.  However, disabilities alluded to by 
the appellant at her March 2000 personal hearing, as of yet, 
have not established her entitlement to special monthly 
pension and/or resulted in unreimbursed medical expenses that 
would reduce her countable income for 1999 below the maximum 
applicable income limitation.  The Board is bound by the 
income limits established by Congress.  As the appellant has 
failed to state a basis for which death pension benefits can 
be granted, her appeal must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

The claim for entitlement to death pension benefits is 
denied.



		
	L. M. HELINSKI
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

